  Case 20-40912         Doc 19     Filed 05/20/20 Entered 05/20/20 16:32:52             Desc Main
                                     Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

IN RE:                                             §
                                                   §
EDWARDLO AND AUDREY HOLMES,                        §     CASE NO. 20-40912
                                                   §        (Chapter 7)
DEBTORS                                            §

             MOTION FOR AUTHORITY TO SELL REAL PROPERTY FREE
             AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES
              LOCATED AT 3368 N. ALMOND DRIVE, RIALTO, CA. 92377

                                                Notice

Your rights may be affected by the relief sought in this pleading. You should read this pleading
carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you
oppose the relief sought by this pleading, you must file a written objection, explaining the
factual and/or legal basis for opposing the relief.

No hearing will be conducted on this pleading unless a written objection is filed with the Clerk
of the United States Bankruptcy Court and served upon the party filing this pleading WITHIN
TWENTY-ONE (21) DAYS FROM THE DATE OF SERVICE listed in the certificate of service
unless the court shortens or extends the time for filing such response. If no objection is timely
served and filed, this pleading shall be deemed to be unopposed, and the court may enter an
order granting the pleading. If an objection is filed and served in a timely manner, the court
will thereafter set a hearing with appropriate notice. If you fail to appear at the hearing, your
objection may be stricken. The court reserves the right to set a hearing on any matter.

TO THE HONORABLE BRENDA T. RHOADES, U.S. BANKRUPTCY JUDGE:

         Christopher J. Moser, Trustee ("Trustee") files his Motion for Authority to Sell Real Property

Free and Clear of All Liens, Claims and Encumbrances Located at 3368 N. Almond Drive, Rialto,

Ca. 92377 ("Motion") pursuant to the provisions of 11 U.S.C. §363(f) as follows:

   1. On April 2, 2020, Edwardlo and Audrey Holmes (“Debtors”) filed with this Court a

voluntary petition under Chapter 7 of the Bankruptcy Code.

   2. Christopher J. Moser is the acting Chapter 7 Trustee of the Debtors’ bankruptcy estate.

   3. The bankruptcy estate owns real property and improvements located at 3368 N. Almond

Drive, Rialto, Ca. 92377 (the “House”). According to the Debtors’ Schedules, as of the Date of


                                              Page 1 of 3
  Case 20-40912        Doc 19     Filed 05/20/20 Entered 05/20/20 16:32:52               Desc Main
                                    Document     Page 2 of 3



Bankruptcy the House was encumbered by a first lien mortgage in favor of Select Portfolio Services

(“SPS”) in the approximate amount of $179,000.00 and by a second lien in the approximate amount

of $299,000.00 in favor of the Internal Revenue Service (“IRS”).

    4. The Trustee has received an offer from TCT Properties, LLC and/or its assigns (“Buyer”) to

purchase the House for $300,000.00. The offer will result in a “short sale” since there will be

insufficient sale proceeds to pay-off the second lien in favor of the IRS.

    5. Trustee seeks authority to sell the House to the Buyer for $300,000.00 and: i) to pay SPS the

approximate amount of $179,000.00 for a full payoff; ii) to pay the bankruptcy estate a carve-out of

$25,000.00 from the IRS’s lien; iii) to pay normal closing costs, including unpaid property taxes, a

realtor’s commission in the amount of $18,000.00 and a title policy of $1,200.00; and iv) to pay the

remaining funds to the IRS on account of its second lien.

    6. Trustee further seeks authority to execute, if necessary, the documents needed to release the

SPS’s mortgage lien upon the House following payment of approximately $179,000.00. Trustee

seeks further authority to sign any and all documents necessary to close the sale of the House,

including but not limited to lien releases and partial lien releases.

    7. In summary, the Trustee seeks authority to sell the House pursuant to 11 U.S.C. §363(f) on

the following terms:

        a.     Property to be sold:    the House (as defined above)
        b.     Purchaser:              TCT Properties, LLC and/or its assigns
        c.     Price:                  $300,000.00
        d.     Terms:                  Cash to Seller
        e.     Release of Liens:       SPS will release its first lien upon the House upon being paid
                                       approximately $179,600.00 and the IRS will partially release
                                       its lien upon being paid the remaining net sale proceeds.

    8. Trustee believes that the sale of the House, as set forth herein, is in the best interest of the

estate. This proposed sale is subject to any higher or better offers from a qualified buyer prior to the

entry of a sale order approving this Motion.

                                             Page 2 of 3
  Case 20-40912       Doc 19       Filed 05/20/20 Entered 05/20/20 16:32:52           Desc Main
                                     Document     Page 3 of 3



    9. Finally, due to the need to close this sale so as to stop the accrual of property taxes and to

retain the Buyer, Trustee requests that any order approving this Motion exclude the fourteen day stay

provided in Rule 6004(h) of the Federal Rules of Bankruptcy Procedure.

        WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that

pursuant to the provisions of 11 U.S.C. §363(f) this Court approve the sale of the House to a buyer

on the above terms and that Trustee be granted such other and further relief to which he is justly

entitled.

                                              Respectfully submitted,

                                              QUILLING, SELANDER, LOWNDS,
                                              WINSLETT & MOSER, P.C.
                                              2001 Bryan Street, Suite 1800
                                              Dallas, Texas 75201
                                              (214) 880-1805 (Telephone)
                                              (214) 871-2111 (Telefax)
                                              cmoser@qslwm.com (Email)

                                              By: /s/ Christopher J. Moser
                                                 Christopher J. Moser

                                              ATTORNEYS FOR TRUSTEE

                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served via
regular U.S. mail, postage prepaid, on the 20th day of May 2020, upon all parties on the attached
mailing matrix and upon the following:

Erica Williams                                        Internal Revenue Service
3368 N. Almond Drive                                  P.O. Box 7346
Rialto, Ca. 92377                                     Philadelphia, Pa. 19101-0424

Select Portfolio Servicing, Inc.                      Internal Revenue Service
3217 S. Decker Lake Drive                             1100 Commerce Street, Room 951
Salt Lake City, Ut. 84119                             M/S 5026DAL
Thousand Oaks, Ca. 91362                              Dallas, Texas 75242

Select Portfolio Servicing, Inc.
Attn: Bankruptcy Department
P.O. Box 65250                                         /s/ Christopher J. Moser
Salt Lake City, Ut. 84165
                                            Page 3 of 3
